Citation Nr: 1418593	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for backpackers' palsy of the left upper extremity.

2.  Entitlement to service connection for disability of the peripheral nerves of the left upper extremity, claimed as backpackers' palsy, to include as secondary to a cervical spine disability.

3.  Entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 for hospital treatment from April 21, 2008, to August 12, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to June 1990 and from January 1991 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In March 2013, the Veteran testified during a Board hearing at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  The record was held open for 60 days following the hearing to provide him with additional time to submit evidence.  In May 2013, he submitted additional evidence with a waiver of RO review.  

Although the RO limited the issue regarding the disability of the peripheral nerves of the left upper extremity as only due to backpackers' palsy, the evidence of record indicates another possible cause, a cervical spine disability, which will also be considered as a possible causation.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for disability of the peripheral nerves of the left upper extremity is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An October 2006 rating decision denied service connection for backpackers' palsy of the left upper extremity.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal.

2.  The evidence received since the October 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for disability of the peripheral nerves of the left upper extremity, claimed as backpackers' palsy, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's service-connected posttraumatic stress disorder required hospital treatment in a VA hospital for a period in excess of 21 days.  


CONCLUSIONS OF LAW

1.  The October 2006 rating decision which denied a claim for service connection for backpackers' palsy of the left upper extremity is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the October 2006 rating decision to reopen the previously denied claim for service connection for disability of the peripheral nerves of the left upper extremity, claimed as backpackers' palsy.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for a temporary total disability rating under 38 C.F.R. § 4.29 based on hospital treatment from April 21, 2008, to August 12, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.29 (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2013).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for backpackers' palsy of the left upper extremity was originally denied in an October 2006 rating decision.  The claim was denied because, although the Veteran was treated for backpackers' palsy during service, it resolved prior to discharge and the current disability was found to not be related to service.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal.  There is no indication that new and material evidence was received within the one year following that decision that was pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2013).  Thus, the decision became final.  

The pertinent evidence received since the October 2006 denial includes March 2013 statements from the Veteran's mother and father noting the Veteran's complaints of pain and numbness in the left shoulder, arm, and hand since boot camp.  A January 2013 VA examination report shows that the Veteran's disability of the peripheral nerves of the left upper extremity may be due to a cervical spine disability, which the record indicates may be related to service.

Presuming the credibility of the new evidence, that evidence suggests that the Veteran developed backpackers' palsy of the left upper extremity during service and that it has continued since discharge, or that the Veteran's disability of the peripheral nerves of the left upper extremity is due to a cervical spine disability that was incurred in service.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, and the claim for service must be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  To that extent only, the appeal is allowed.

Temporary Total Disability Rating

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability required hospital treatment in a VA facility or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2013).

Subject to certain other provisions, the increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge or effective the last day of the month of termination of treatment or observation for the service-connected disability.  A temporary release which is approved by an attending VA physician as part of the treatment plan will not be considered an absence.  38 C.F.R. § 4.29(a) (2013).  An authorized absence in excess of four days which begins during the first 21 days of hospitalization will be regarded as the equivalent of hospital discharge effective the first day of authorized absence.  An authorized absence of four days or less which results in a total of more than eight days of authorized absence during the first 21 days of hospitalization will be regarded as the equivalent of hospital discharge effective the ninth day of authorized absence.  38 C.F.R. § 4.29(a)(1) (2013).

Following a period of hospitalization in excess of 21 days, an authorized absence in excess of 14 days or a third consecutive authorized absence of 14 days will be regarded as the equivalent of hospital discharge and will interrupt hospitalization effective on the last day of the month in which either the authorized absence in excess of 14 days or the third 14 day period begins, except where there is a finding that convalescence is required.  38 C.F.R. § 4.29(a)(2) (2013).

Notwithstanding that hospitalization admission was for a disability not connected with service, if during hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  38 C.F.R. § 4.29(b) (2013).

This claim involves treatment the Veteran received at the Albuquerque VA Medical Center (VAMC) from April 21, 2008, to August 12, 2008.  

Initially, the Board observes that the Veteran is service-connected for posttraumatic stress disorder (PTSD).  VA medical records show that from April 21, 2008, to April 30, 2008, the Veteran participated in the Domiciliary Residential Rehabilitation Treatment Program (DRRTP), which the Board observes is a program for homeless veterans where the average resident is homeless, unemployed, and has a history of addiction with other psychiatric, medical, and cognitive co-morbidities.  From April 30, 2008, to August 12, 2008, he participated in the Substance Abuse, Trauma, and Rehabilitation Residence (STARR) program, which the Board observes is designed for Veterans with co-occurring substance abuse and PTSD.  From May 16, 2008, to August 10, 2008, he had 14 periods of authorized absences of less than four days each.

VA medical records also show the Veteran's status as an inpatient during the time period at issue and he returned his keys to the VA residence on August 12, 2008.

As both DRRTP and STARR involved inpatient hospital treatment for PTSD at a VA hospital, the only question is whether the treatment was for a period in excess of 21 days.  The Board notes that the record shows numerous periods of authorized absences starting on May 16, 2008.  However, that followed over 21 days of consecutive hospitalization without absence as the period from April 21, 2008, to May 15, 2008, spans 25 days before the first authorized absence.  Thus, the Veteran's service-connected PTSD required hospital treatment in a VA hospital for a period in excess of 21 days.  Furthermore, the evidence does not show periods of authorized absence of more than four days.  Therefore, the Board finds that the Veteran's hospitalization from April 21, 2008, to August 12, 2008, meets the criteria for a total rating for hospitalization.

Accordingly, a temporary total disability rating under 38 C.F.R. § 4.29 based on hospital treatment from April 21, 2008, to August 12, 2008, is warranted.38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for disability of the peripheral nerves of the left upper extremity, is reopened.  To that extent only, the appeal is granted.

A temporary total disability rating under 38 C.F.R. § 4.29 based on hospital treatment from April 21, 2008, to August 12, 2008, is granted.


REMAND

The Board finds that further development is needed on the reopened claim for service connection for disability of the peripheral nerves of the left upper extremity, claimed as backpackers' palsy, to include as secondary to a cervical spine disability.

The Veteran's service medical records show treatment for backpackers' palsy in 1990.  On February 7, 1990, he complained of numbness and loss of strength in the left arm and numbness in the left hand for the past five days.  He was diagnosed with brachial compression syndrome (backpackers' palsy).  On February 12, 1990, it was noted that he was improving and the condition was diagnosed as a brachial plexus injury.  On February 16, 1990, it was again noted that he was improving.  Then, during his next period of active service, on January 22, 1991, he reported injuring the left shoulder five days earlier and complained of pain and limitation of motion.  The injury was described as fairly severe, possibly warranting months of rest, and he was referred to an orthopedist.  On May 31, 1991, it was noted that the left brachial plexus injury was resolved and a left shoulder dislocation was resolved.

After service, VA treatment notes indicate the presence of current disability.  In May 2006, the Veteran complained of pain and numbness in both arms and hands.  He noted that he had similar symptoms in 1989 during boot camp when symptoms the lasted about one month and he was diagnosed with backpackers' palsy.  In June 2006, he noted that the symptoms started three months earlier.

At a January 2013 VA examination, the examiner noted that the Veteran was treated for a brachial plexus injury in service but that the injury was evaluated as resolved in 1991.  The examiner noted that there was no evidence of a brachial plexus injury in 2007 when an EMG was performed or in 2008 when the Veteran was seen in the pain clinic.  The examiner noted that the Veteran had been in a motor vehicle accident in 2009 at which time he complained of bilateral upper extremity numbness.  The examiner noted that the Veteran was seen for new complaints of left arm numbness in November 2012 at which time an MRI showed degenerative disc disease of the cervical spine which could explain the symptoms.  The examiner stated that the natural history of a brachial plexus injury is gradual resolution which was documented in 1991.  The examiner added that the Veteran had other medical conditions that could explain his symptoms such as degenerative disc disease of the cervical spine and carpal tunnel syndrome.  The examiner then concluded that the Veteran's current peripheral nerve symptoms were not caused by the resolved brachial plexus injury that he experienced during service.

While the Board appreciates the examiner's opinion, the rationale for the opinion is incomplete.  The examiner indicated that there was no evidence of the Veteran's disability in 2007 or 2008, and it was not until 2009 when the Veteran was in a car accident that he complained of symptoms.  There is no indication that the examiner considered the Veteran's complaints of pain and numbness in both arms and hands in May 2006 that were later noted as starting in March 2006, or the Veteran's claim for benefits in July 2006, at which time he dated the onset of symptoms to February 1990.  Also, the Veteran has since submitted statements from his parents noting his complaints of those symptoms since boot camp.  Thus, an examination which considers that information should be obtained.

Prior to examination, any outstanding medical records must be obtained.  The record contains treatment notes from the Albuquerque VAMC through January 2013.  Thus, any treatment notes since that time must be obtained.  Also, the earliest VA treatment note of record, from the Fort Harrison VAMC, dates to July 2003.  However, that note shows that the Veteran was seen in the past.  Thus, there appears to be even earlier VA treatment notes.  As they may be relevant, they must be obtained.

Moreover, the record reasonably raises the issue of entitlement to service connection for a cervical spine disability, which may be the basis of the left upper extremity disability.  As that disability can result in neurological manifestations that could account for the Veteran's peripheral nerve symptoms of the left upper extremity, the Board finds that a grant of service connection for that disability could affect the outcome of the claim for service connection for the disability on appeal.  Thus, the raised issue is inextricably intertwined with the issue on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).  Therefore, the issue on appeal should be readjudicated as part of the adjudication of the raised issue.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Albuquerque VAMC since January 2013 and any records of treatment from the Fort Harrison VAMC prior to July 2003.

2.  Then, schedule the Veteran for a VA examination with an examiner who has not previously examined him for the left upper extremity disability.  The examiner must review the claims file and should note that review in the report.  The examiner should specifically review the service medical records showing complaints and treatment for left upper extremity symptoms; the March 2013 statements from the Veteran's parents submitted since the prior examination noting his complaints of symptoms since boot camp and the May 2006; the previous VA examination; June 2006 VA treatment notes showing complaints of pain and numbness in both arms and hands; the Veteran's claim for benefits in July 2006 at which time he dated the onset of symptoms to February 1990; and any additional VA treatment notes obtained on remand.  The examiner should then provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability of the peripheral nerves of the left upper extremity had its onset during or is causally related to active service.  If another cause is shown for the left upper extremity disability is shown, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that underlying cause had its onset during service or is causally related to service.  The examiner should provide a complete rationale for all conclusions.

3.  Then, adjudicate the issue of entitlement to service connection for a cervical spine disability and notify the Veteran of his appeal rights.

4.  Then, readjudicate the claim for service connection for disability of the peripheral nerves of the left upper extremity, claimed as backpackers' palsy, to include as secondary to a cervical spine disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


